              Case 1:15-cr-00095-AJN Document 3130
                                              3132 Filed 12/16/20
                                                         12/17/20 Page 1 of 1
                                               U.S. Department of Justice
      [Type text]
                                                          United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                          December 16, 2020

      Hon. Alison J. Nathan
      United States District Court
      40 Foley Square
                                                                                                   12/17/2020
      New York, NY 10007

             Re:     United States v. Nico Burrell, et al., S2 15 Cr. 95 (AJN)
                     Defendant Abdullah Yoda

      Dear Judge Nathan:

             The Government writes with respect to defendant Abdullah Yoda. This Court has
      scheduled a status conference for December 21, 2020 in Mr. Yoda’s violation of supervised release
      proceedings. This Court adjourned the last status conference, scheduled for December 9, 2020, to
      allow the parties additional time to discuss a pre-hearing resolution. The parties have continued
      to make progress, but need additional time to determine whether they can reach such a resolution.
      Accordingly, the parties respectfully request that the Court adjourn the conference to the week of
      January 4 or January 11.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney



                                               by: _____________________________
                                                   Thomas S. Burnett
                                                   Frank J. Balsamello
                                                   Assistant United States Attorney
7KHYLGHRFRQIHUHQFHVFKHGXOHGIRU                 (212) 637-1064/2325
'HFHPEHULVKHUHE\
DGMRXUQHGWR-DQXDU\DW
SP7KHSDUWLHVVKDOOVXEPLWDMRLQW
OHWWHULQGLFDWLQJKRZWKH\LQWHQGWR
SURFHHGE\QRODWHUWKDQ-DQXDU\
)XUWKHUPRUHWKHSDUWLHVDUH
DGYLVHGWRFRQVXOWWKH&RXUW V
,QGLYLGXDO3UDFWLFHVLQ&ULPLQDO&DVHV
LQDGYDQFHRIWKHSURFHHGLQJ
6225'(5('
                                                 12/17/2020
